       Case 5:18-cv-06164-EJD Document 98 Filed 11/05/20 Page 1 of 3




 1     JOHN A. YANCHUNIS (pro hac vice)         Clayeo C. Arnold, SBN 65070
       jyanchunis@forthepeople.com              carnold@justice4you.com
 2     RYAN J. McGEE (pro hac vice)             Joshua H. Watson, SBN 238058
       rmcgee@forthepeople.com                  jwatson@justice4you.com
 3
       MORGAN & MORGAN                          CLAYEO C. ARNOLD
 4     COMPLEX LITIGATION GROUP                 A PROFESSIONAL LAW
       201 N. Franklin Street, 7th Floor        CORPORATION
 5     Tampa, Florida 33602                     865 Howe Avenue
       Telephone: (813) 223-5505                Sacramento, California 95825
 6     Facsimile: (813) 223-5402                Telephone: (916) 777-7777
                                                Facsimile: (916) 924-1829
 7
 8
 9     FRANKLIN D. AZAR (pro hac vice)
       azarf@fdazar.com
10     MARGEAUX R. AZAR (pro hac vice)
11     azarm@fdazar.com
       FRANKLIN D. AZAR & ASSOCIATES, P.C.
12     14426 East Evans Avenue
       Aurora, Colorado 80014
13     Telephone:    (303) 757-3300
       Facsimile:    (720) 213-5131
14
15     Class Coumsel

16
17                           UNITED STATES DISTRICT COURT
18                         NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN JOSE DIVISION
20 IN RE GOOGLE PLUS PROFILE               )   No. 5:18-CV-06164 (VKD)
21 LITIGATION                              )
                                           )   PLAINTIFFS’ NOTICE OF FILING
22                                         )
                                           )   Date:        November 19, 2020
23                                         )   Time:        9:00 a.m.
                                           )   Courtroom:   4, 5th Floor
24                                         )   Judge:       Hon. Edward J. Davila
25                                         )
                                           )
26                                         )

27
28
     PLAINTIFFS’ NOTICE OF FILING
     CASE NO. 5:18-CV-06164-EJD                                                     -1-
       Case 5:18-cv-06164-EJD Document 98 Filed 11/05/20 Page 2 of 3




 1          PLEASE TAKE NOTICE that plaintiffs hereby file the objections submitted to the
 2 objection portal on the Settlement Website in this matter. These objections are organized by
 3 identification number, which corresponds to the identification number they were assigned in the
 4 objection portal on the Settlement Website, and are split into four (4) files to comply with the size
 5 limits under the Local Rules.
 6   Dated: November 5, 2020                        /s/ John A. Yanchunis_________________

 7                                                  JOHN A. YANCHUNIS (pro hac vice)
                                                    jyanchunis@forthepeople.com
 8
                                                    RYAN J. McGEE (pro hac vice)
 9                                                  rmcgee@forthepeople.com
                                                    MORGAN & MORGAN
10                                                  COMPLEX LITIGATION GROUP
                                                    201 N. Franklin Street, 7th Floor
11                                                  Tampa, Florida 33602
                                                    Telephone: (813) 223-5505
12
                                                    Facsimile: (813) 223-5402
13
                                                    Clayeo C. Arnold, SBN 65070
14                                                  carnold@justice4you.com
                                                    Joshua H. Watson, SBN 238058
15                                                  jwatson@justice4you.com
16                                                  CLAYEO C. ARNOLD
                                                    A PROFESSIONAL LAW CORPORATION
17                                                  865 Howe Avenue
                                                    Sacramento, California 95825
18                                                  Telephone: (916) 777-7777
                                                    Facsimile: (916) 924-1829
19
20                                                  FRANKLIN D. AZAR (pro hac vice)
                                                    azarf@fdazar.com
21                                                  MARGEAUX R. AZAR (pro hac vice)
                                                    azarm@fdazar.com
22                                                  FRANKLIN D. AZAR & ASSOCIATES, P.C.
                                                    14426 East Evans Avenue
23                                                  Aurora, Colorado 80014
24                                                  Telephone:    (303) 757-3300
                                                    Facsimile:    (720) 213-5131
25
                                                    Class Counsel
26
27
28
     PLAINTIFFS’ NOTICE OF FILING
     CASE NO. 5:18-CV-06164-EJD                                                                      -2-
       Case 5:18-cv-06164-EJD Document 98 Filed 11/05/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on November 5, 2020, I authorized the electronic filing of the
 3 foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4 such filing to the e-mail addresses denoted on the attached Electronic Mail Notice List.
 5         I certify under penalty of perjury under the laws of the United States of America that the
 6 foregoing is true and correct.
 7         Executed on November 5, 2020.
 8                                                   /s/ John A. Yanchunis
                                                     John A. Yanchunis
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFFS’ NOTICE OF FILING
     CASE NO. 5:18-CV-06164-EJD                                                                   -3-
